Citation Nr: 1523305	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating (or evaluation) for coronary artery disease (CAD), in excess of 30 percent from May 16, 2007 to May 23, 2007, in excess of 10 percent from May 23, 2007 to September 24, 2010, and in excess of 30 percent from September 24, 2010.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for CAD, initially assigning a 30 percent rating from May 16, 2007 to May 23, 2007, a 10 percent rating from May 23, 2007 to September 24, 2010, and a 30 percent rating from September 24, 2010.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In November 2013, the Board remanded the case to obtain additional VA treatment records, and afford the Veteran an updated VA examination to help ascertain the current extent of the CAD disability.  As explained in more detail in the Remand section below, the Board finds that there has not been substantial compliance with the November 2013 Board Remand directives with respect to the December 2013 VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that the service-connected CAD warrants a 100 percent rating for the entire initial rating period on appeal.  See May 2011 and June 2011 VA Forms 21-4138.  

Upon remand by the Board in November 2013, the Veteran underwent a VA examination in December 2013.  The Board finds that the December 2013 VA examination report is inadequate for purposes of rating the CAD disability because METs testing was not performed.  38 C.F.R. §§ 4.2, 4.100 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2 (2014).

Under 38 C.F.R. § 4.100, METs testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis.  If the LVEF testing is not of record, the CAD disability can be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).  

In this case, the December 2013 VA examiner indicated that diagnostic testing was not performed (METs or LVEF) and wrote that the Veteran denied experiencing symptoms with any level of physical activity.  However, the December 2013 VA examiner did not indicate that there was a medical contraindication to performing METs testing or that the LVEF is 50 percent or less.  Moreover, the December 2013 VA examiner noted that the Veteran does not have chronic congestive heart failure.  A 100 percent rating cannot otherwise be assigned for the CAD disability on another basis.  Despite the December 2013 VA examiner's notation that the Veteran denied experiencing symptoms with any level of physical activity, the December 2013 examiner did not indicate why adequate testing of METs was not performed, or if testing for METs was contraindicated.  The December 2013 VA examiner's explanation that the Veteran denied symptoms with any level of physical disability is insufficient as it is not enumerated under the reasons for not performing METs testing as outlined in 38 C.F.R. § 4.100.  

If an examination report does not contain sufficient detail to rate a certain disability, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Accordingly, the Board finds that the December 2013 VA examination report is inadequate for purposes of rating the CAD disability on appeal and, thereby, there has been no substantial compliance with the November 2013 Board remand directive of affording an adequate VA examination with respect to the CAD disability.   See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311.  Therefore, a new VA examination is required to help ascertain the current extent of the service-connected CAD.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination to help ascertain the current extent of the service-connected CAD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner is requested to provide the METs and LVEF scores.  If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs and LVEF scores.  

2. Thereafter, the AOJ should readjudicate the issue of higher initial rating for CAD.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




